Citation Nr: 0926594	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  04-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for residuals of a 
stroke.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

These issues were previously before the Board and were 
remanded in December 2005 for further development.  By the 
Board's December 2005 action, a claim of entitlement to 
service connection for heart disease was reopened.  This was 
done on the basis that new and material evidence had been 
received showing a current diagnosis of both heart disease 
and hypertension.  (The original November 1971 claim listed a 
bicuspid valve disability and hypertension and a February 
1972 rating decision denied claims of service connection for 
organic heart disease and hypertension.)  The December 2002 
petition to reopen listed myocardial infarction and stroke 
and a July 2003 rating decision denied claims for heart 
disease and residuals of a stroke.  In a June 2009 statement, 
the Veteran's representative indicates that it was the 
intention of the Veteran at the time of the December 2002 
claim to also reopen his previously denied claim for 
hypertension and, in fact, the Board did reopen the claim 
with a finding that the Veteran had a current diagnosis of 
hypertension-the absence of which was the reason the claim 
had been previously denied.  Thus, a claim of entitlement to 
service connection for hypertension will be considered in 
conjunction with the claim of service connection for heart 
disease.  See e.g., Clemons v. Shinseki, 23 Vet. App. 1 
(2009). 




FINDINGS OF FACT

1.  It is as likely as not that the Veteran has hypertension 
attributable to his active military service.

2.  It is as likely as not that the Veteran has coronary 
artery disease and hypertensive heart disease that are, at 
least in part, attributable to his longstanding hypertension.

3.  The Veteran has right hand weakness, truncal ataxia, 
seizure disorder, and cognitive impairment that are residuals 
of a stroke due to atherosclerotic disease that is in part 
due to longstanding hypertension.


CONCLUSIONS OF LAW

1.  The Veteran has hypertension, hypertensive heart disease, 
and coronary artery disease that are the result of disease 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).

2.  The Veteran has right hand weakness, truncal ataxia, 
seizure disorder, and cognitive impairment that are residuals 
of a stroke, which is the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At an October 2005 hearing, the Veteran contends that his 
hypertension was incurred in service and that his heart 
disease and stroke are the result of his hypertension.  
Hearing Transcript at 5.  Thus, the Veteran contends that 
service connection is warranted for hypertension, heart 
disease, and the residuals of a stroke.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
Moreover, it is not sufficient that an injury or disease 
occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

A review of the Veteran's service treatment records indicate 
that, at his June 1967 entrance examination, the Veteran's 
blood pressure was 138/88 and the Veteran was found to have a 
normal cardiovascular system.  The Veteran's November 1971 
separation examination report, however, indicates a blood 
pressure of 150/80 and notes a grade III/VI systolic bruit 
over the right carotid artery and grade II/VI systolic 
ejection murmur heard along the left sternal border and into 
the axilla.  Attached to the separation examination report is 
a cardiology consultation report which indicates blood 
pressure readings of 155/85 and 135/80 and includes diagnoses 
of labile hypertension and a probable bicuspid aortic valve 
of no hemodynamic significance.

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has hypertension.  A March 
2003 letter from a Dr. R. indicates that the Veteran has both 
a history of, and a then-current diagnosis of hypertension.  
In addition, a September 2006 VA examination report includes 
the opinion, based on the Veteran's reported medical history, 
that the Veteran's private physician from the time of his 
separation from service until his 1995 heart attack 
underappreciated the Veteran's "borderline" hypertension 
which, as discussed in more detail below, led to additional 
problems.  Therefore, the Board finds that the competent 
evidence of record shows a continuity of symptomatology since 
service, and because there is no evidence to the contrary, 
service connection for hypertension is warranted.  See 
38 C.F.R. § 3.303(b).

As mentioned above, in September 2006 the Veteran was 
afforded an examination in connection with this claim.  The 
examiner reviewed the claims file and examined the Veteran.  
The examiner diagnosed the Veteran with hypertension first 
diagnosed in service and atherosclerotic coronary disease.  
The examiner opined that the Veteran's heart disease was as 
likely as not related to his in-service hypertension.  The 
examiner reasoned, as noted above, that it was not uncommon 
for physicians to leave "borderline" hypertension untreated 
rather than label an otherwise healthy patient with a 
disease, and this under appreciation of the Veteran's 
hypertension contributed to the Veteran's atherosclerotic 
disease.  Thus, because the competent medical evidence of 
record attributes the Veteran's atherosclerotic heart disease 
to his service-connected hypertension, and because there is 
no evidence to the contrary, service connection for coronary 
artery disease is granted.  See 38 C.F.R. §§ 3.303, 3.304.  
An April 2007 addendum to the earlier VA examination report 
also indicates that an echocardiogram showed the presence of 
concentric left ventricular hypertrophy, which confirmed the 
presence of hypertensive heart disease.  It was noted that 
the Veteran's cardiac disorders, which presumably meant 
hypertensive heart disease along with coronary artery 
disease, were all related to the in-service hypertension.  
Service connection is therefore warranted for hypertensive 
heart disease as well.  

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran suffered a stroke.  A March 
2003 letter from a Dr. R. indicates that the Veteran suffered 
a stroke in 1997 and a November 2002 letter from University 
Suburban Health Center indicates that the Veteran has a 
seizure disorder possibly from his left cerebral infarct.  In 
addition, a May 2003 psychological report from a Dr. M. 
indicates that the Veteran has cognitive impairment resulting 
from the 1997 stroke.  Finally, a March 2007 VA examination 
report indicates right hand weakness and truncal ataxia 
resulting from the 1997 stroke.

The September 2006 VA examination report includes a diagnosis 
of cerebrovascular disease.  The examiner opines that the 
Veteran's cerebrovascular disease is as likely as not related 
to his in-service hypertension and the atherosclerotic 
problems caused thereby.  As noted above, the examiner 
reasons that, it was not uncommon for physicians to leave 
"borderline" hypertension untreated and this under 
appreciation of the Veteran's hypertension contributed to the 
Veteran's cerebrovascular disease.  Thus, because the 
competent medical evidence of record attributes the Veteran's 
cerebrovascular disease to his service-connected 
hypertension, and there is no evidence to the contrary, 
service connection for the following stroke residuals is 
warranted:  right hand weakness, truncal ataxia, seizure 
disorder, and cognitive impairment.  See 38 C.F.R. §§ 3.303, 
3.304.


ORDER

Service connection for hypertension, coronary artery disease, 
and hypertensive heart disease is granted.

Service connection for right hand weakness, truncal ataxia, 
seizure disorder, and cognitive impairment as residuals of a 
stroke is granted.


REMAND

In the Board's December 2005 remand, the Board instructed the 
agency of original jurisdiction (AOJ) to "take the necessary 
steps to obtain copies of the flight crew logs for the 
Veteran, and/or aircraft flight records for C-47 flights 
operated by the 56th Combat Support Group for the period 
September 1969 through March 1970."  The AOJ contacted the 
National Personnel Records Center (NPRC) in order to obtain 
the requested information and the NPRC was sent copies of the 
Veteran's personnel records and performance reports.  
However, there are no flight logs or flight manifests 
included in the evidence of record and no explanation for the 
lack of evidence.  Thus, the claim must again be remanded in 
order to provide the AOJ an opportunity to obtain all flight 
logs or flight manifests that relate to the Veteran's service 
with the 56th Combat Support Group.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take the necessary 
steps to obtain copies of the flight crew 
logs for the Veteran, and/or aircraft 
flight records for C-47 flights operated 
by the 56th Combat Support Group for the 
period September 1969 through March 1970.  
This includes contacting service 
department agencies as well as NPRC for 
the pertinent information.  If the 
information requested is unavailable, an 
explanation regarding the efforts taken 
to obtain such records and the 
unavailability of the records must be 
provided.

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for diabetes mellitus.  If the 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


